 Case 7:19-cr-00094-MFU Document 42 Filed 01/27/20 Page 1 of 1 Pageid#: 182




                              IN THE UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF VIRGINIA
                                       ROANOKE DIVISION

                           CRIMINAL MINUTES – IA and ARRAIGNMENTS

Case No.: 7:19cr94                                              Date: 1/27/2020
Defendants:                                                 Counsel:
Ioana‐Cristina Pavel, custody                               Monical Cliatt, FPD
Szilard Farkas, custody                                     Patrick Kenney, CJA
Marius Catalui, custody                                     Chris Kowalczuk, CJA
PRESENT:          JUDGE:                     Robert S. Ballou            TIME IN COURT: 24 min
                  Deputy Clerk:              K. Brown
                  Court Reporter:            K. Brown, FTR
                  U. S. Attorney:            Coleman Adams
                  USPO:                      Sean Sweeney
                  Case Agent:                Angelo Rella, USSS
                  Interpreter:               Sanda Huffman- Romanian, sworn/Laszlo Szimonisz- Hungarian,
                                             sworn

                                    INITIAL APPEARANCE – Deft. Catalui
         Initial Appearance. Defendant(s) advised of charges, rights and nature of proceedings.
         Defendant requests appointment of counsel. CJA 23 completed; CJA counsel appointed.
         Defendant(s) not eligible for bond because there is an ICE detainer in place. Defendant reserves the right
         to request that conditions be set in the future should his circumstances change.
         Deft. notified of right to consular notification under the Vienna Convention.

                                               ARRAIGNMENT
         Defendant(s) waives reading of Indictment/Information.
         Defendant(s) is arraigned and specifically advised of rights (Rule 11 F.R.C.P).

DEFENDANT(S) PLEADS:
DEF. #     GUILTY                        NOT GUILTY                        NOLO                REMARKS
                       1s, 5s, 6s, 7s, 10s, 11s, 12s, 13s‐17s                        Ioana‐Cristina Pavel
  1
                       1,3,5,6,7,10,11,12,18‐21                                      Szilard Farkas
  2
                       1,2,3,4,8,9,11,22,23                                          Marius Catalui
  3
         Jury trial set for 5/26/2020 at 9:30am before Judge Urbanski.
         Defendant(s) remanded to custody.

Additional Information:
2:26
Parties present and represented by counsel.
Government seeks detention as to Mr. Catalui. There is a current ICE detainer for this defendant. defendant does
         not contest detention at this time but reserves the right.
Ms. Pavel’s glasses were taken from her at the time of her arrest. She needs them back. USMS will see if they are
         in her possessions, USSS agent will check with Botetourt County.
All defendants remanded.
Adjourned.
2:50
